      Case 5:20-cv-00632-LCB Document 22-1 Filed 11/16/20 Page 1 of 37            FILED
                                                                         2020 Nov-16 PM 04:04
                                                                         U.S. DISTRICT COURT
                                                                             N.D. OF ALABAMA


                 UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF ALABAMA
                    NORTHEASTERN DIVISION

SANDRA LEE,
GUN OWNERS OF AMERICA, INC., and
GUN OWNERS FOUNDATION

                       Plaintiffs,
                                                  Case No. 5:20-cv-632-LCB
vs.

UNITED STATES JUSTICE
DEPARTMENT, et al.

                     Defendants.
__________________________________________________________________

            MEMORANDUM IN SUPPORT OF PLAINTIFFS’
              MOTION FOR SUMMARY JUDGMENT

      Now come Plaintiffs, by and through undersigned counsel, and for their

Memorandum in Support of Plaintiffs’ Motion for Summary Judgment state as

follows:
          Case 5:20-cv-00632-LCB Document 22-1 Filed 11/16/20 Page 2 of 37




                                       TABLE OF CONTENTS


STATEMENT OF LEGAL AUTHORITIES ............................................................ 4

INDEX OF AUTHORITIES...................................................................................... 5

PLAINTIFFS’ STATEMENT OF UNDISPUTED MATERIAL FACTS ............... 7

INTRODUCTION ...................................................................................................11

          A.     BACKGROUND ON SECTION 922(t)(3) ........................................11

          B.     APPLICATION OF SECTION 922(t)(3) TO ALABAMA
                 PERMITS ............................................................................................12

          C.     PROCEDURAL HISTORY BEHIND ATF’S CHANGED
                 POSITION ...........................................................................................14

STANDARD OF REVIEW .....................................................................................20

ARGUMENT

    I.         ATF’S ALABAMA PSA CONFLICTS WITH THE PLAIN TEXT ...... 22

          A.     Section 922(t)(3) Looks Only to the Face of State Law ..................... 22

          B.     ATF Now Ignores the Text of Section 922(t)(3), Looking Beyond
                 State Law to County Practices ............................................................ 23

          C.     Alabama Agrees with ATF as to the Requirements of State Law and
                 Has Attempted to Gain Compliance from Sheriffs ............................. 25

    II.        ATF’S “CORRECTIVE MEASURES” IMPERMISSIBLY ADD TO
               THE TEXT AND VIOLATE PRINCIPLES OF FEDERALISM ........... 27

          A.     Section 922(t)(3) Does Not Permit Penal “Corrective Measures”...... 27
                                                  Page 2 of 37
           Case 5:20-cv-00632-LCB Document 22-1 Filed 11/16/20 Page 3 of 37




           B.       ATF’s Corrective Measures Violate Principles of Federalism and the
                    Anti-Commandeering Doctrine ........................................................... 29

    III.        THE CHALLENGED ACTION VIOLATED THE APA’S
                REQUIREMENT OF NOTICE-AND-COMMENT
                RULEMAKING ....................................................................................... 33

CONCLUSION ........................................................................................................34




                                                    Page 3 of 37
      Case 5:20-cv-00632-LCB Document 22-1 Filed 11/16/20 Page 4 of 37




                   STATEMENT OF LEGAL AUTHORITIES


18 U.S.C. 922(t)

       (3) Paragraph (1) shall not apply to a firearm transfer between a licensee
       and another person if—
       (A)(i) such other person has presented to the licensee a permit that —
       (I) allows such other person to possess or acquire a firearm; and
       (II) was issued not more than 5 years earlier by the State in which the
       transfer is to take place; and
(ii) the law of the State provides that such a permit is to be issued only after an
authorized government official has verified that the information available to such
official does not indicate that possession of a firearm by such other person would be
in violation of law.... [Emphasis added.]


Code of Ala. § 13A-11-75

      (b) Prior to issuance or renewal of a permit, the sheriff shall contact
      available local, state, and federal criminal history data banks, including
      the National Instant Criminal Background Check System, to determine
      whether possession of a firearm by an applicant would be a violation of
      state or federal law.
      (d) If a person who is not a United States citizen applies for a permit
      under this section, the sheriff shall conduct an Immigration Alien Query
      through U.S. Immigration and Customs Enforcement.... A person who
      is unlawfully present in this state may not be issued a permit under this
      section. [Emphasis added.]




                                     Page 4 of 37
         Case 5:20-cv-00632-LCB Document 22-1 Filed 11/16/20 Page 5 of 37




                                      INDEX OF AUTHORITIES

STATUTES
18 U.S.C. Section 922 ...................................................................................... passim
18 U.S.C. Section 927 .............................................................................................. 32
Alabama Code § 13A-11-75 .............................................................................passim
Brady Handgun Violence Prevention Act (Pub.L. 103–159, 107 Stat. 1536)...11, 12

REGULATIONS
63 Fed. Reg. 8381 (Feb. 19, 1998) .......................................................................... 11
63 Fed. Reg. 58272 (Oct. 29, 1998)......................................................................... 33

CASES
Bullock v. IRS, 401 F. Supp. 3d 1144 (D. Mont. 2019) ........................................... 33
Conant v. Walters, 309 F.3d 629 (9th Cir. 2002) ..................................................... 31
Fletcher v. Haas, 851 F. Supp. 2d 287 (D. Mass. 2012) ...................................30, 31
Hemp Indus. Ass’n v. DEA, 333 F.3d 1082 (9th Cir. 2003) ..................................... 33
High Point, LLLP v. Nat’l Park Serv., 850 F.3d 1185 (11th Cir. 2017)................... 21
Latecoere Int’l, Inc. v. United States Dep’t of the Navy, 19 F.3d 1342
        (11th Cir. 1994) ............................................................................................. 35
Legal Envtl. Assistance Found. v. United States EPA, 118 F.3d 1467
        (11th Cir. 1997) ............................................................................................. 21
Murphy v. Nat’l Collegiate Athletic Ass’n, 138 S. Ct. 1461 (2018) ........................ 29
New York v. United States, 505 U.S. 144 (1992) ..................................................... 31
Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89 (1984) ....................29, 32
Preserve Endangered Areas of Cobb’s History v. United States Army Corps of
        Eng’rs, 87 F.3d 1242 (11th Cir. 1996) .......................................................... 20
Printz v. United States, 521 U.S. 898 (1997)......................................................29,30
Rizzo v. Goode, 423 U.S. 362 (1976)....................................................................... 32
Sierra Club v. Johnson, 436 F.3d 1269 (11th Cir. 2006) ......................................... 20
United States v. Chafin, 808 F.3d 1263 (11th Cir. 2015) ......................................... 21
Willis v. Winters, 235 Ore. App. 615 (Or. App. 2010) ............................................ 22
Willis v. Winters, 350 Ore. 299 (Or. 2011) ........................................................22, 31
                                                    Page 5 of 37
         Case 5:20-cv-00632-LCB Document 22-1 Filed 11/16/20 Page 6 of 37




Wilson v. Lynch, 835 F.3d 1083 (9th Cir. 2016) ....................................................... 33
Wyoming ex rel. Crank v. United States, 2007 U.S. Dist. LEXIS 107992
      (D. Wy. 2007) ............................................................................................... 22




                                                   Page 6 of 37
       Case 5:20-cv-00632-LCB Document 22-1 Filed 11/16/20 Page 7 of 37




     PLAINTIFFS’ STATEMENT OF UNDISPUTED MATERIAL FACTS

1.    Plaintiff, Sandra Lee, is a United States citizen. Compl. § 3; Lee Decl. § 1.

2.    Plaintiff Lee is a resident of Huntsville, Alabama. Compl. § 3; Lee Decl. § 1.

3.    The events or omissions giving rise to this suit occurred in Madison County,

      Alabama, a county within this district. Compl. §§ 3, 9; Lee Decl. § 3.

4.    Plaintiff Lee has no disqualification that would prevent her from acquiring,

      keeping, or bearing arms. Compl. § 3.

5.    Plaintiff Lee is a member of Gun Owners of America, Inc. Compl. § 3; Lee

      Decl. § 6.

6.    Plaintiff Lee possesses a valid unexpired Alabama “Permit to Carry Pistol in

      Vehicle or Concealed on Person” (“CCP”). Compl. § 3; Lee Decl. § 2.

7.    On April 30, 2020, Plaintiff Lee called a federal firearms licensee (“FFL”)

      doing business as “Mr. Big Guns” located in Huntsville, Alabama. Compl. §

      9; Lee Decl. § 3.

8.    Plaintiff Lee inquired with said FFL about purchasing a firearm with her valid

      unexpired Alabama CCP. Compl. § 9; Lee Decl. § 3.

9.    However, Plaintiff Lee was advised by the FFL that sale of the firearm using

      her valid unexpired Alabama CCP could not be completed unless she

      submitted to a FBI NICS background check, consistent with the ATF’s July

                                    Page 7 of 37
      Case 5:20-cv-00632-LCB Document 22-1 Filed 11/16/20 Page 8 of 37




      22, 2019 Public Safety Advisory to All Alabama Federal Firearms Licensees.

      Compl. § 9; Lee Decl. § 3.

10.   Consistent with ATF instructions, the FFL advised Plaintiff Lee that it could

      not make the sale, and Plaintiff Lee was unable to purchase a firearm. Compl.

      § 9; Lee Decl. § 4.

11.   Were it not for the challenged agency action, Plaintiff Lee would, subject to

      the discretion of the FFL, be able to use her Alabama CCP in lieu of a

      background check to purchase firearms at a federally licensed firearms dealer,

      as authorized by 18 U.S.C. § 922(t)(3). Compl. § 9.

12.   Plaintiff Gun Owners of America, Inc. (“GOA”) is a California non-stock

      corporation with its principal place of business at 8001 Forbes Place, Suite

      202, Springfield, VA 22151. Compl. § 4.

13.   GOA is organized and operated as a nonprofit membership organization that

      is exempt from federal income taxes under IRC § 501(c)(4). Compl. § 4.

14.   GOA was incorporated in 1976 to preserve, protect, and defend the Second

      Amendment rights of gun owners. Compl. § 4.

15.   GOA has more than two million members, including residents of the Northern

      District of Alabama, many of whom possess Alabama CCPs, and who would



                                    Page 8 of 37
      Case 5:20-cv-00632-LCB Document 22-1 Filed 11/16/20 Page 9 of 37




      seek to use them to purchase firearms but for the challenged agency action.

      Compl. § 4; Pratt Decl. § 2.

16.   Plaintiff Gun Owners Foundation (“GOF”) is a Virginia non-stock

      corporation, with its principal place of business in Virginia, at 8001 Forbes

      Place, Suite 202, Springfield, VA 22151. GOF is organized and operated as

      a non-profit legal defense and educational foundation that is exempt from

      federal income taxes under § 501(c)(3) of the U.S. Internal Revenue Code.

      GOF is supported by gun owners across the country, including Alabama

      residents who possess Alabama CCPs and who would seek to use them to

      purchase firearms but for the challenged action. Compl. § 5; Pratt Decl. § 2.

17.   On February 24, 2016, Defendant ATF issued an “Open Letter to All Alabama

      Federal Firearms Licensees,” stating that the Alabama CCP “qualifies as an

      alternative to the background check requirement,” based on the provisions of

      Alabama Code § 13A-11-75. Compl. §§ 15-16, 18.

18.   ATF’s 2016 Open Letter instructed Alabama FFLs that, when transferring

      firearms, they would be permitted to accept Alabama CCPs issued on or after

      August 1, 2013 in lieu of running a NICS check. Compl. § 17.

19.   Alabama Code § 13A-11-75 has remained unchanged, in pertinent part, since

      that time. Compl. § 18.

                                     Page 9 of 37
      Case 5:20-cv-00632-LCB Document 22-1 Filed 11/16/20 Page 10 of 37




20.   On July 22, 2019, ATF issued a “Public Safety Advisory to All Alabama

      Federal Firearms Licensees” stating that, “effective immediately, FFLs in

      Alabama may no longer accept CCP permits as an alternative to a NICS

      check.” Emphasis original. Compl. § 19, 28.

21.   Complaint Exhibits A, B, C, and D, being communications to and from ATF,

      are admissible for the purpose of this motion.




                                   Page 10 of 37
      Case 5:20-cv-00632-LCB Document 22-1 Filed 11/16/20 Page 11 of 37




                                 INTRODUCTION

A.    Background on Section 922(t)(3).

      On November 30, 1993, President Clinton signed into law the Brady Handgun

Violence Prevention Act (Pub.L. 103–159, 107 Stat. 1536). See Joint Appendix,

ATF000730-740 (hereinafter referenced by Bates numbers). Generally speaking,

the Brady Act prohibits certain categories of persons from obtaining or possessing

firearms and requires that, before a federally licensed dealer can transfer a firearm,

he first must run a background check through the FBI’s National Instant Criminal

Background Check System (“NICS”). See 18 U.S.C. Section 922. However,

because the NICS system had yet to be established in 1993, the Brady Act contained

various interim provisions effective from February 28, 1994 until November 30,

1998. See 18 U.S.C. Section 922(s). On November 30, 1998, temporary section (s)

expired, and permanent section (t) (known as “permanent Brady”) took its place,

including the provision at issue in this case, section 922(t)(3), which provides that a

NICS check is not required if the transferee possesses a qualifying permit:

      (3) Paragraph (1) shall not apply to a firearm transfer between a
      licensee and another person if—
      (A)(i) such other person has presented to the licensee a permit that —
      (I) allows such other person to possess or acquire a firearm;1 and
      (II) was issued not more than 5 years earlier by the State in which the
      transfer is to take place; and

1
  ATF has always held that a permit “to possess or acquire a firearm” includes a
concealed carry permit. See 63 Fed. Reg. 8381 (Feb. 19, 1998).
                                     Page 11 of 37
        Case 5:20-cv-00632-LCB Document 22-1 Filed 11/16/20 Page 12 of 37




        (ii) the law of the State provides that such a permit is to be issued
        only after an authorized government official has verified that the
        information available to such official does not indicate that possession
        of a firearm by such other person would be in violation of law....
        [Emphasis added.]

B.      Application of Section 922(t)(3) to Alabama Permits.

        On October 30, 1998, shortly before the November 30, 1998 effective date of

the Brady Act’s permanent subsection (t), ATF sent an “Open Letter to All Alabama

Federal Firearms Licensees.”2 The 1998 Open Letter announced the implementation

of the permanent NICS system and the Section 922(t)(3) exemption, but opined that

“there are no permits in [Alabama] that qualify as an alternative to a NICS check.”

Id. at 2.

        Fifteen years later, Alabama changed its law “through a bill that became

effective August 1, 2013.” ATF000003. Alabama SB 286 (enacted May 20, 2013)

created a requirement that an Alabama “Permit to Carry a Pistol in Vehicle or

Concealed on Person” (“CCP”) is not to be issued unless a sheriff first contacts the

NICS system and, if the person is not a U.S. citizen, conducts an Immigration Alien

Query (“IAQ”).3 Code of Ala. § 13A-11-75(b) and (d) provide, in pertinent part,

that:



2
    https://www.atf.gov/file/84086/download.
3
  Arguably, the existing Alabama statute already qualified under Section 922(t)(3)
even without this 2013 change, since it required a sheriff to “contact available
                                      Page 12 of 37
      Case 5:20-cv-00632-LCB Document 22-1 Filed 11/16/20 Page 13 of 37




      (b) Prior to issuance or renewal of a permit, the sheriff shall contact
      available local, state, and federal criminal history data banks,
      including the National Instant Criminal Background Check
      System, to determine whether possession of a firearm by an applicant
      would be a violation of state or federal law.4
      (d) If a person who is not a United States citizen applies for a permit
      under this section, the sheriff shall conduct an Immigration Alien
      Query through U.S. Immigration and Customs Enforcement.... A
      person who is unlawfully present in this state may not be issued a
      permit under this section. [Emphasis added.]

The Alabama statute also requires that sheriffs deny pistol permits to anyone

prohibited from firearms possession under federal law. Code of Ala. § 13A-11-

75(a)(1)a.

      Based on this change to the Alabama statute, on September 28, 2015 then-

Attorney General of Alabama Luther Strange wrote to ATF requesting confirmation

that the Alabama CCP now qualified as a NICS exemption under Section 922(t)(3).

Compl. Exhibit A. On February 24, 2016, ATF agreed with the Alabama Attorney

General’s assessment, issuing an “Open Letter to All Alabama Federal Firearms

Licensees” (“2016 Open Letter”), opining that the Alabama CCP now qualified as a

NICS alternative under Section 922(t)(3). Compl. Exhibit B.




local, state, and federal criminal history data banks,” in line with Section
922(t)(3)’s requirement to “verif[y] ... the information available....”
4
 ATF has always considered a check of the “information available” to be satisfied
by “a NICS check.” See ATF000765.
                                     Page 13 of 37
      Case 5:20-cv-00632-LCB Document 22-1 Filed 11/16/20 Page 14 of 37




      Thus, as of February 24, 2016, ATF acknowledged that “the law of the State

[of Alabama]” met the criteria set out in Section 922(t)(3). This language in the

Alabama statute has not changed in any way since enacted in 2013 and since

approved of by ATF in 2016. In other words, the “law of the State [of Alabama]

provides” in 2020 exactly what it did in 2016. Yet even with no change in the

Alabama statute, ATF has acted to reverse its 2016 position that the Alabama CCP

qualifies under Section 922(t)(3).

      C.     Procedural History Behind ATF’s Changed Position.

      Shortly after ATF issued its February 2016 Open Letter, the Alabama

Attorney General sent a letter to all Alabama sheriffs in March of 2016, notifying

them of ATF’s decision, informing them of their duties under Section 13A-11-75,

and asking them to contact NICS prior to issuing CCPs. See ATF000062-64.

Initially, many sheriffs reportedly had problems complying with Section 13A-11-

75, including some sheriffs who “didn’t have access to NICS.” ATF000063.

      Later in 2016, the FBI conducted a tri-annual audit of the NICS process in

Alabama, which included an investigation into whether the sheriffs of various

Alabama counties were complying with the requirements of Section 13A-11-75 in

practice. See ATF000006-8. More than a full year later, in September of 2017, the




                                     Page 14 of 37
      Case 5:20-cv-00632-LCB Document 22-1 Filed 11/16/20 Page 15 of 37




FBI reported to ATF by letter “the results” of its 2016 audit (ATF000006-8)5

including that, as of June of 2016, “only 45 of the 67 counties were conducting the

required NICS background checks” but, by August of 2017, “54 of the 67 counties

were conducting the required NICS background checks.” ATF000006. As of

September 28, 2017, Alabama reported that “there are now just 8 sheriffs who are

not doing the checks.” ATF000016.

      From 2017 through 2019, ATF continued to express concern that some

Alabama sheriffs were not conducting NICS checks as required by Section 13A-11-

75. Over that period, numerous referrals were sent by ATF to the sheriffs of various

Alabama counties, notifying them of specific instances where persons allegedly

prohibited from possessing firearms under federal law nevertheless had allegedly

used Alabama pistol permits to obtain firearms. See, e.g., ATF000034, 35, 37, 39,

41, 45, 65, 180, 200, etc.6 However, as late as June of 2018, ATF acknowledged


5
  Counsel for the government reports that ATF never received the 2016 audit itself
from the FBI.
6
  These administrative records are of little-to-no probative value, because the
substance has been entirely redacted. Not only has ATF chosen to redact personal
information (like name, address, firearms serial number, etc.), but it has also
blacked out all the dates, including the date on which an Alabama CCP was
obtained, and the date a firearm was obtained using that CCP. It thus could be
expected that any number of these referrals could involve persons who became
prohibited persons after they obtained an Alabama CCP. To be sure, the record
does contain one report that alleges “[i]n both cases, the pistol permits were issued
after felony convictions were entered.” ATF000152. See also ATF000151. But in
                                    Page 15 of 37
      Case 5:20-cv-00632-LCB Document 22-1 Filed 11/16/20 Page 16 of 37




that, in spite of the perceived problems with various local practices by sheriffs, “the

[2016] open letter will likely not be impacted since it [meaning Section 13A-11-75]

meets 922(t) requirements.” ATF000118 (emphasis added). See also ATF000119.

Within nine months, however, ATF’s position had changed.

      On March 21, 2019, the FBI reported again to ATF that “we know of multiple

counties not running tens of thousands of NICS checks but still issuing” CCPs.

ATF000327. See also ATF000328-330. In response, ATF Division Chief Krissy

Carlson replied that she had concerns about “public safety,” and recommended that

ATF “immediately send the State of Alabama a letter informing them that due to

their failure to abide by their our [sic] State statute we are rescinding our Open

Letter....” ATF000339. See also ATF000337-342. ATF Senior Policy Counsel Eric

Epstein replied to Chief Carlson. The content of his email has been redacted but,

from the context, it appears that he cautioned that ATF would open itself to

“litigation risk” should it decide to revoke Alabama’s Section 922(t)(3) exemption




other instances, there is no way to draw that conclusion based on what ATF has
presented. In some cases, even ATF is not sure. See ATF000035 (“it is probable
that this permit was issued prior to [redacted] conviction.”) (emphasis added); cf.
ATF000056 (“it is possible this subject may no longer be a prohibited person”)
(emphasis added). In other cases, NICS (the system on which the government
proposes to rely here) contained bad information. See ATF000280 (“[s]ince the
information in NCIC was erroneous, [redacted] was able to pass a NICS check to
get his CCP.”).
                                     Page 16 of 37
      Case 5:20-cv-00632-LCB Document 22-1 Filed 11/16/20 Page 17 of 37




based on nothing more than the local practices of some county sheriffs.

ATF000338.7 However, Chief Carlson overruled his warning, noting that she would

rather incur litigation risk “then [sic] to do nothing.” Id. The ATF Chief of Firearms

Industry Programs Branch joined in, contradicting the position he had taken nine

months previously, opining that “[e]ven if it’s a litigation risk I think it is worth

pursuing based on public safety.” Cf. ATF000337 with ATF000118.

      Also in March of 2019, ATF officials became aware that various CCP

“application forms” used by certain Alabama counties did “not ask for [an] alien

number which is a prerequisite to run a NICS check.” ATF000102. ATF noted that

“each county may be utilizing various forms,” with some not obtaining citizenship

and alien information. Id. Without asking citizenship questions, ATF rationalized,

various county applications were not obtaining the information necessary to run an

IAQ check in compliance with Section 13A-11-75(d).

      By early 2019, ATF had decided to stop recognizing the Alabama CCP as a

NICS alternative under Section 922(t)(3). See, e.g., ATF000353-54. On July 22,

2019, ATF issued a “PUBLIC SAFETY ADVISORY TO ALL ALABAMA

FEDERAL FIREARMS LICENSEES.” Compl. Exhibit C (“2019 Alabama PSA”).

The 2019 Alabama PSA states that “ATF’s [prior 2016] determination was based on


7
 See also key redactions into ATF thinking at ATF000361, ATF000397, and
ATF000406-11.
                                    Page 17 of 37
      Case 5:20-cv-00632-LCB Document 22-1 Filed 11/16/20 Page 18 of 37




the understanding that a full NICS check would be conducted,” and on “the

understanding that an Immigration Alien Query (IAQ) would be conducted if a non-

U.S. citizen applied for a CCP permit.” Id. The 2019 Alabama PSA also states that,

“ATF has determined that, notwithstanding the express requirements of Ala. Code

§13A-11-75, Alabama CCP permits have been, and continue to be, issued to

individuals without completion of a NICS check, or after a NICS denial,” and that

“some Alabama counties have not been requiring non-U.S. citizen CCP permit

applicants to submit the information necessary to run the IAQ....” Id. The 2019

Alabama PSA concludes that “the standards set forth in the Brady law require us to

find that Alabama’s CCP permits no longer qualify as a NICS check alternative,”

and “effective immediately, FFLs in Alabama may no longer accept CCP

permits as an alternative to a NICS check.” (Emphasis original.)

      In addition to issuing the 2019 Alabama PSA, the record shows that ATF sent

a letter dated July 22, 2019 (“2019 AG Letter”) to Alabama Attorney General Steve

Marshall, notifying him of ATF’s decision to revoke the Alabama Section 922(t)(3)

exemption. ATF000676-78. The 2019 AG Letter not only reiterated the bases for

the 2019 Alabama PSA and expressed the same general “public safety concern,” but

also went much further — claiming that, if Alabama wished to again have its permits

recognized as Section 922(t)(3) exemptions, “the following corrective measures will

need to be taken.” ATF000677 (emphasis added). First, ATF demanded that “[t]he

                                   Page 18 of 37
      Case 5:20-cv-00632-LCB Document 22-1 Filed 11/16/20 Page 19 of 37




State must ensure” that all county sheriffs conduct full NICS and IAQ checks before

issuing Alabama CCPs. ATF000678. Second, ATF demanded that “[a]ll CCP

permits previously issued to individuals found to be prohibited ... must be revoked.”

Id. Finally, ATF demanded that “[r]easonable efforts [must be taken] to retrieve all

firearms from individuals found to be prohibited … under State law.” Id.

      In February of 2020, the FBI sent ATF “the results of” a 2019 “audit of the

[NICS] alternate permit process in Alabama.” ATF000693.8 See also ATF000694-

700. The FBI’s 2019 audit revealed that “[t]he 20 counties responsive to the audit

have since began [sic] conducting the required NICS checks on all permits,” and “no

less [sic] than 52 permits have been revoked thus far....” ATF000699.




8
  As with the 2016 audit, government counsel advises that ATF did not receive a
copy of the FBI audit itself.
                                    Page 19 of 37
      Case 5:20-cv-00632-LCB Document 22-1 Filed 11/16/20 Page 20 of 37




                            STANDARD OF REVIEW

      In this circuit, “[s]ummary judgment is proper if the pleadings, depositions,

and affidavits show that there is no genuine issue of material fact and that the moving

party is entitled to judgment as a matter of law ... The evidence must be viewed in

the light most favorable to the non-moving party.” Preserve Endangered Areas of

Cobb’s History v. United States Army Corps of Eng’rs, 87 F.3d 1242, 1246 (11th Cir.

1996).

      When reviewing agency action under the Administrative Procedure Act,

“[t]he focal point for judicial review of an administrative agency’s action should be

the administrative record.” Id. An agency’s “decision may be set aside only if found

to be ‘arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

with law.’ 5 U.S.C. § 706(2)(A).” Sierra Club v. Johnson, 436 F.3d 1269, 1273 (11th

Cir. 2006). Moreover, “[a]lthough the standard of review applied to final agency

decisions is deferential, the matter is a little more complicated than that. Under the

arbitrary and capricious standard, we must consider whether an agency’s decision

‘was based on a consideration of the relevant factors and whether there has been a

clear error of judgment.’” Id. at 1273-74. An agency’s “decision is arbitrary and

capricious when, among other flaws, ‘the agency has relied on factors which

Congress has not intended it to consider, entirely failed to consider an important

aspect of the problem, [or] offered an explanation for its decision that runs counter

                                     Page 20 of 37
      Case 5:20-cv-00632-LCB Document 22-1 Filed 11/16/20 Page 21 of 37




to the evidence before the agency.’” High Point, LLLP v. Nat’l Park Serv., 850 F.3d

1185, 1193-94 (11th Cir. 2017).

      An agency’s decision is similarly invalid if it “is ‘in excess of statutory

jurisdiction, authority, or limitations, or short of statutory right.’” Id. at 1193. When

analyzing the meaning of a statute, “we begin with the statute’s text. That is because

where the statutory language is clear and unambiguous, we ‘presume that Congress

said what it meant and meant what it said,’ [and] ‘[o]ur inquiry must cease.’” United

States v. Chafin, 808 F.3d 1263, 1270 (11th Cir. 2015). Finally, “‘[n]o deference is

due to agency interpretations at odds with the plain language of the statute itself.

Even contemporaneous and longstanding agency interpretations must fall to the

extent they conflict with statutory language.’” Legal Envtl. Assistance Found. v.

United States EPA, 118 F.3d 1467, 1477 (11th Cir. 1997) (quoting Public Employees

Retirement Sys. v. Betts, 492 U.S. 158, 171 (1989)).




                                      Page 21 of 37
      Case 5:20-cv-00632-LCB Document 22-1 Filed 11/16/20 Page 22 of 37




                                   ARGUMENT

I.    ATF’S ALABAMA PSA CONFLICTS WITH THE PLAIN TEXT.

      A.     Section 922(t)(3) Looks Only to the Face of State Law.

      By its express terms, 18 U.S.C. Section 922(t)(3) looks only to whether “the

law of the State provides” for the requirement stated in 923(t)(A)(ii). The Alabama

statute clearly meets that requirement, since it requires a NICS check to be run prior

to the issuance of any CCP and an IAQ check to be run whenever a person is a non-

citizen. See Section 13A-11-75(b) and (d). Numerous courts have taken this simple

and straightforward approach to understanding Section 922(t)(3).9 Indeed, Plaintiffs

have not found any decision where a court has looked beyond the plain language of

a state statute, to local interpretations or implementation of that statute, when

analyzing Section 922(t)(3) eligibility.

      In 2016, ATF acknowledged that the Alabama “statute was amended to

comply with the requirements of 922(t),” and that Alabama “permits issued pursuant


9
  See Wyoming ex rel. Crank v. United States, 2007 U.S. Dist. LEXIS 107992, *41
(D. Wy. 2007) (“[t]he relevant ‘law of the state’ here is Wyoming’s CCW
permitting statute....”); see also Willis v. Winters, 235 Ore. App. 615, 629 (Or.
App. 2010) (noting that Section 922(t)(3) “provides ... an exception ... if the law of
Oregon” meets certain requirements, then looking to “Oregon’s concealed
handgun licensing statutes.” (emphasis added)); see also Willis v. Winters, 350
Ore. 299, 303-305, 316 (noting that “waiver of the background check depends on
the law of the state that issued the permit,” and looking at numerous Oregon
statutes to determine the boundaries of state law).
                                     Page 22 of 37
      Case 5:20-cv-00632-LCB Document 22-1 Filed 11/16/20 Page 23 of 37




to Alabama Code § 13A-11-75 ... qualify as alternatives to the background check.”

ATF000003; Compl. Exhibit B. In 2018, ATF officials continued to apply Section

922(t)(3) as written, explaining that, in spite of implementation by local sheriffs, the

CCP’s status as a NICS exemption “will likely not be impacted since” Section 13A-

11-75 “meets 922(t) requirements.” ATF000118. See also ATF000119. And even

in 2019, ATF continued to indirectly admit that the text of Section 13A-11-75 meets

the requirements of Section 922(t)(3), the actions of local sheriffs being taken

“notwithstanding the express requirements of Ala. Code § 13A-11-75....” Compl.

Exhibit C (emphasis added).

      The relevant “law of the State” of Alabama has not changed in any way since

2013. It is only ATF’s position as to Alabama’s Section 922(t)(3) eligibility that has

changed, based not on the “law of the State,” but rather on the implementation of

that statute by local county sheriffs.

      B.     ATF Now Ignores the Text of Section 922(t)(3), Looking Beyond
             State Law to County Practices.

      Recently, ATF has contrived a new standard for measuring compliance with

Section 922(t)(3). No longer is it good enough that “the law of the State [of

Alabama] requires” NICS and IAQ checks to be run prior to the issuance of CCPs.

Rather, ATF now requires every county sheriff to run NICS and IAQ checks in each

and every case, in order for the state to be deemed to be in compliance with Section

922(t)(3). Indeed, ATF purported to revoke Alabama’s Section 922(t)(3) exemption
                                         Page 23 of 37
      Case 5:20-cv-00632-LCB Document 22-1 Filed 11/16/20 Page 24 of 37




in spite of the state’s agreement with ATF as to the requirements of Alabama law,

and instead because of county sheriffs’ “failure to abide by their our [sic] State

statute....” ATF000339. See also ATF 000337-42. Of course, if Congress had

intended to condition Section 922(t)(3) state eligibility on the particular practices of

local officials, it would have done so. Yet the statute looks only at the face of “state

law” to determine eligibility — the practices of a county sheriff who does not follow

state law notwithstanding.

      In the past, the agency has wrongly claimed that “ATF is responsible for

enforcing the provisions of § 922(t),” and asserted that “[i]t is ATF’s responsibility

to determine whether a permit qualifies as an alternative to a background check....”

ATF000619, ATF000623.10 See also ATF000620-22 and ATF000624-27. On the

contrary, the question as to what “the law of the State provides” is a purely legal

question. Certainly, ATF can take a position as to whether a particular state’s statute

qualifies, but there is simply no basis for the agency’s position that it is permitted to

grant or revoke an exception, or to conduct an investigation and render a decision

based on facts uncovered during an FBI “audit.” In fact, there is nothing in Section



10
  In Roberts v. DOJ, 20-cv-10639 (E.D. Mi.), the government was unable to
provide any actual source of authority for ATF to make determinations as to
Section 922(t)(3) eligibility, or to revoke eligibility of a state’s permit.
Defendants’ Cross-Motion for Summary Judgment at 10; Plaintiffs’ Combined
Reply to Defendants’ Brief in Opposition at 2 n.3.
                                      Page 24 of 37
      Case 5:20-cv-00632-LCB Document 22-1 Filed 11/16/20 Page 25 of 37




922(t)(3) which permits a factual predicate to be the basis for any determination of

exemption. Rather, a determination as to whether a particular state statute qualifies

under Section 922(t)(3) is based on the four corners of a given state statute, of which

the agency’s “interpretation” is due no deference.

      C.     Alabama Agrees with ATF as to the Requirements of State Law
             and Has Attempted to Gain Compliance from Sheriffs.

      There is no disagreement between Alabama and ATF as to what “the law of

the State provides.” Yet ATF’s mandate that Alabama control the actions of its

county sheriffs gives the Alabama state legislature control over neither the statute it

enacted, nor that statute’s Section 922(t)(3) eligibility. Rather, ATF’s application of

the statute would put the fate of all Alabama CCPs into the hands of any single,

rogue, local official who might not comply with state law (whether intentionally or

unwittingly). Indeed, the FBI reports that at least one prior Alabama sheriff “choose

[sic] not to comply” with the state statute, while another “refused to respond” to

requests for the FBI audit of his office’s practices. ATF000330, ATF000695.

Understanding Section 922(t)(3) to require perfect local compliance with the

requirements of state law undermines the purpose of Section 922(t)(3), which looks

only to the face of “the law of the State.” No state with decentralized issuance of

permits would have any control over its Section 922(t)(3) compliance under ATF’s

standard of perfection.


                                     Page 25 of 37
      Case 5:20-cv-00632-LCB Document 22-1 Filed 11/16/20 Page 26 of 37




      What’s more, the state of Alabama has taken numerous steps to attempt to

wrangle its 67 counties into compliance with the state statute. For example, in 2016,

the Alabama Attorney General sent a letter to all Alabama sheriffs (locally elected

constitutional officers) asking them to comply with state law and run NICS checks

prior to issuing CCPs. ATF000062-64. In 2017, the Alabama Law Enforcement

Agency (ALEA) reported it was “reaching out to the sheriffs” in an attempt to obtain

compliance with state law. ATF000016. ALEA also reported that it “had multiple

discussions with [the] President of the Sheriff’s Association” who, in turn,

“presented the issue to many (if not all) of the sheriffs,” and even “began calling all

sheriffs personally [] who we think are not actively using NICS....” ATF000021,

ATF000028.

      Here, there is no dispute about the requirements of state law, nor is there any

dispute from Alabama officials as to what that law requires. The only point of

contention is that certain county sheriffs allegedly are not following state law to

ATF’s satisfaction. Fortunately, Section 922(t)(3) does not require such an audit of

specific local practices; it looks only to the face of the Alabama statute.




                                     Page 26 of 37
      Case 5:20-cv-00632-LCB Document 22-1 Filed 11/16/20 Page 27 of 37




II.   ATF’S “CORRECTIVE MEASURES” IMPERMISSIBLY ADD TO
      THE TEXT AND VIOLATE PRINCIPLES OF FEDERALISM.

      A.     Section 922(t)(3) Does Not Permit Penal “Corrective Measures.”

      Section I explains how ATF’s 2019 Alabama PSA violates the plain text of

Section 922(t)(3) by adding to the statute the requirement that local county officials

implement in practice what “the law of the State provides.” But that is not the only

way in which ATF has added to the statute. In its 2019 AG Letter (ATF000676-78),

ATF officials dreamt up and imposed their own laundry list of obligations beyond

those in the statute: obligations that are a blatant expansion of the statute.11 First,

ATF has demanded that “[a]ll CCP permits previously issued to individuals found

to be prohibited ... under federal or state law must be revoked....”12 ATF000678


11
   See also ATF000354 (“requiring they [Alabama] take a number of steps to avoid
losing their alternative permit status”) and ATF000353; ATF000028 (“we have to
have strong assurances from ALL sheriffs that not only will they perform the NICS
checks, but that they must retroactively perform checks on every currently valid
pistol permit”); and ATF000339 (Division Chief Krissy Carlson recommending
revocation of the Alabama permit exemption “until 1) they have ran [sic] the
60,000+ identified backgrounds 2) revoked and received those that do not qualify
and 3) proven they now have the ability to comply.”).
12
   Nothing in Section 922(t)(3) requires a state to identify and remedy any and all
alleged problems that may have happened in the past in order to qualify for a NICS
exemption regarding how its permits will be treated in the future. For example, when
ATF recognized Alabama permits as NICS alternatives in 2016, the agency did not
require existing permits to be brought into compliance with the new statute. Rather,
ATF simply stated that all permits as of August 1, 2013 would be recognized as
NICS alternatives. See Compl. Exhibit B at 1.
                                     Page 27 of 37
      Case 5:20-cv-00632-LCB Document 22-1 Filed 11/16/20 Page 28 of 37




(emphasis added). Second, ATF demanded that “reasonable efforts [must be taken]

to retrieve all firearms from individuals found to be prohibited from possessing

firearms under State law.” Id. (emphasis added). Third, for firearms that could not

be retrieved by state authorities, ATF demanded that those cases “immediately be

referred to the local ATF field office.” Id. (emphasis added).

      Making clear that these were demands rather than recommendations or

requests, ATF concluded its letter by stating “[u]nless these corrective measures are

fully implemented, ATF will be unable to accept Alabama CCP permits as a NICS

alternative under the Brady law.” Id. Of course, ATF has absolutely no authority to

demand that Alabama authorities revoke anything, retrieve anything, or refer

anything as a condition of Section 922(t)(3) eligibility.

      Interestingly enough, in 1998 ATF considered and rejected the establishment

of a similar requirement for revocation of state-issued permits. As ATF recounted,

the then-existing DOJ Office of Policy Development “suggested that ATF should

adopt a further condition for State permits ... to identify and revoke permits that have

been issued to persons who become subsequently disqualified.” ATF000765-66.

ATF flatly rejected that idea, noting that “[n]o one questions that the States may

have authority to revoke their own firearms permits; the question is whether the

Brady law provides ATF with the authority to condition the acceptance of permits

as Brady alternatives on the existence of an appropriate revocation mechanism.” Id.

                                     Page 28 of 37
      Case 5:20-cv-00632-LCB Document 22-1 Filed 11/16/20 Page 29 of 37




at ATF000766. ATF answered that question in the negative — “there is nothing in

the statutory language that indicates that Congress intended [Section 922(t)(3)] to

apply only to permits ... that had appropriate revocation mechanisms.” ATF000768.

Indeed, ATF opined that the agency had no authority to add any “more stringent

requirements” to the statute (ATF000625), stating in 1998 that “‘expressio unius est

exclusio alterius’ ... the plain language of the statute provides that a permit will

qualify as an alternative if it meets the conditions set forth in the law.” See also

ATF000623-27.      There is no mention at all of State revocation procedures.

Furthermore, there is no grant of discretion13 to the agency to develop standards for

such permits.” ATF000768-69 (emphasis added).

      B.     ATF’s Corrective Measures Violate Principles of Federalism and
             the Anti-Commandeering Doctrine.

      It is hard to imagine a more blatant violation of the principles elucidated in

Printz v. United States, 521 U.S. 898 (1997), and Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89 (1984), than the “corrective measures” ATF has sought to

impose on Alabama. Indeed, the Supreme Court has observed that “conspicuously

absent from the list of powers given to Congress [much less to ATF] is the power to

issue direct orders to the governments of the States.” Murphy v. Nat’l Collegiate



13
  In other words, the agency concedes that it has no authority to implement
Section 922(t)(3), and thus the challenged action is due no deference.
                                    Page 29 of 37
      Case 5:20-cv-00632-LCB Document 22-1 Filed 11/16/20 Page 30 of 37




Athletic Ass’n, 138 S. Ct. 1461, 1476 (2018). Yet here, ATF mandates that, in order

to achieve recognition for the Alabama CCP under Section 922(t)(3), Alabama

authorities must revoke state-issued permits, must retrieve firearms from persons

prohibited under state law, and must refer its citizens to the federal government for

prosecution. ATF000678.

      First, ATF has no authority to require Alabama to retrieve firearms or require

Alabama to refer those cases to the federal government for prosecution. See, e.g.,

Fletcher v. Haas, 851 F. Supp. 2d 287, 304 (D. Mass. 2012) (“Congress could not

have been more explicit when enacting the federal statute regulating firearms; it

made clear that states would retain the authority to regulate firearms possession,”

pointing to 18 U.S.C. § 927). As was the case in Printz, ATF here “purports to direct

state law enforcement officers to participate ... in the administration of a federally

enacted regulatory scheme” by requiring state authorities to refer their residents to

the federal government for prosecution. Id. at 904. But as the Court noted in Printz,

“[t]he Constitution does not leave to speculation who is to administer the laws

enacted by Congress,” and it certainly is not an Alabama sheriff. Id. at 922. As in

Printz, “[t]he Federal Government may neither issue directives requiring the States

to address particular problems, nor command the States’ officers, or those of their

political subdivisions, to administer or enforce a federal regulatory program ... such



                                    Page 30 of 37
      Case 5:20-cv-00632-LCB Document 22-1 Filed 11/16/20 Page 31 of 37




commands are fundamentally incompatible with our constitutional system of dual

sovereignty.” Id. at 935.

      ATF simply cannot require Alabama to participate in federal law enforcement

as a condition of Section 922(t)(3) eligibility. See Conant v. Walters, 309 F.3d 629

(9th Cir. 2002) (“allowing the federal government, already nearing the outer limits

of its power, to act through unwilling state officials would ‘obliterate the distinction’

entirely” between “what is national and what is local.” Id. at 647 (citing United

States v. Lopez, 514 U.S. 549, 557 (1995)). See also New York v. United States, 505

U.S. 144, 188 (1992) (“The Federal Government may not compel the States to enact

or administer a federal regulatory program”).

      Second, ATF has no authority to require Alabama to revoke its own state-

issued permits or to disarm persons prohibited by state law from possessing firearms.

See Fletcher at 304. On the contrary, Alabama CCPs are entirely a creature of state

law. Even if ATF has some power to opine whether it thinks certain permits are

valid NICS alternatives, it certainly has no power to order the revocation of other

state permits it believes are not valid NICS alternatives. See Willis v. Winters, 350

Ore. 299, 312 (Or. 2011) (“Congress has not enacted a law requiring license denial

as a means of enforcing [federal] policy”) (all four Oregon courts to consider this

issue agreed that the federal government has no control over the issuance of state

carry permits).

                                      Page 31 of 37
      Case 5:20-cv-00632-LCB Document 22-1 Filed 11/16/20 Page 32 of 37




      Moreover, as the U.S. Supreme Court has made abundantly clear, federal

courts absolutely cannot order state officials to obey, enforce, or conform their

conduct to the requirements of state law. See Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 106 (1984) (“A federal court’s grant of relief against state

officials on the basis of state law, whether prospective or retroactive, does not

vindicate the supreme authority of federal law. On the contrary, it is difficult to

think of a greater intrusion on state sovereignty than when a federal court instructs

state officials on how to conform their conduct to state law. Such a result conflicts

directly with the principles of federalism that underlie the Eleventh Amendment.”).

In Rizzo v. Goode, 423 U.S. 362 (1976), the Court noted further that when “the

exercise of authority by state officials is attacked, federal courts must be constantly

mindful of the ‘special delicacy of the adjustment to be preserved between federal

equitable power and State administration of its own law.’” Id. at 378. It seems clear

that if a federal court cannot order state officials to enforce state law, then certainly

ATF is similarly constrained.

      None of the “corrective measures” ATF has imposed on Alabama in 2019

were imposed in 2016, when Alabama CCPs were recognized as NICS alternatives,

and there is no legal basis for requiring them now. On the contrary, ATF’s

“corrective measures” upset the constitutional balance between state and federal

authority. The Supreme Court has already struck down attempts to coerce state

                                      Page 32 of 37
       Case 5:20-cv-00632-LCB Document 22-1 Filed 11/16/20 Page 33 of 37




authorities to enforce federal law, as part of the same congressional act that ATF

now attempts to hijack to do the same. ATF may envision itself as the supreme

arbiter and enforcer of the nation’s gun control laws, but Section 922(t)(3) does not

permit the agency to impose whatever conditions and qualifications it deems

appropriate for Section 922(t)(3) eligibility.

III.   THE CHALLENGED ACTION VIOLATED THE APA’S
       REQUIREMENT OF NOTICE-AND-COMMENT RULEMAKING.

       The 2019 Alabama PSA imposes entirely new and additional affirmative

requirements on Alabama, including the “corrective measures” discussed above,

which do not exist under the statute, and which did not exist under ATF’s 1998

notice-and-comment rulemaking (63 Fed. Reg. 58272) or its 2016 Open Letter. That

alone makes the 2019 Alabama PSA a legislative rule: “[l]egislative rules ... create

rights, impose obligations, or effect a change in existing law pursuant to authority

delegated by Congress.” Hemp Indus. Ass’n v. DEA, 333 F.3d 1082, 1087 (9th Cir.

2003) (citations omitted). See also Bullock v. IRS, 401 F. Supp. 3d 1144 (D. Mont.

2019). Nor is the challenged action supported by Wilson v. Lynch, 835 F.3d 1083

(9th Cir. 2016), which approved of an ATF Open Letter that imposed no new

obligations, but instead merely provided another illustration as to how the prior rule

should be applied. See Wilson at 1100.

       Here, the challenged action purported to revoke Alabama’s CCP as a NICS

exemption, unless and until Alabama complied with new obligations that are not
                                     Page 33 of 37
      Case 5:20-cv-00632-LCB Document 22-1 Filed 11/16/20 Page 34 of 37




required by existing statutes or regulations. ATF now purports to require county

sheriffs to comply with state law, in order for a state statute to qualify under Section

922(t)(3). Moreover, ATF has required Alabama to “revoke” licenses, to “retrieve”

firearms, and to “refer” criminal cases in exchange for Section 922(t)(3) eligibility.

By imposing these additional obligations which are not authorized by statute or

regulation, the challenged action constitutes a legislative rule which required notice-

and-comment rulemaking.

                                   CONCLUSION

      In 1998, ATF specifically considered and rejected the claim that it resurrects

here — that it is permitted to add provisions to the law enacted by Congress, so that

a few prohibited persons do not obtain firearms. In 1998, ATF noted the inherent

limitations on its authority, explaining that while “[t]here may be rational policy

reasons” to add requirements to the statute, “‘rationality is not enough. [ATF]

need[s] authority.’” ATF000768 n.2. In 1998, ATF noted that “[t]here is no

question that the recognition of [state] permits as alternatives to a NICS check may

result in the purchase of firearms by individuals with Federal firearms disabilities,”

but admitted that “it appears that this is an inevitable result of the law, and not

something that ATF can address through the regulations.” ATF000770 (emphasis

added).



                                     Page 34 of 37
      Case 5:20-cv-00632-LCB Document 22-1 Filed 11/16/20 Page 35 of 37




      In 2019, however, ATF repudiated these principles. ATF now claims that,

because an otherwise qualifying state statute may not be properly implemented by

local officials in every case, and therefore that a few potentially prohibited persons

might improperly gain access to firearms that they would not otherwise have, ATF

has the carte blanche authority to add new requirements to Section 922(t)(3). On

the contrary, the agency is tasked with adherence to the statute that Congress wrote,

regardless of whether that always provides the results the agency would like to see.

      Here, ATF has blatantly expanded the statute in order to assume a power that

Congress never gave it — to weigh the effectiveness of a county’s permitting

procedures, in determining whether a state’s permit constitutes an alternative to

NICS under Section 922(t)(3). Because Section 922(t)(3) provides no cover for

ATF’s actions, the agency has engaged in a “‘clear and prejudicial violation of

applicable statutes or regulations.’” See Latecoere Int’l, Inc. v. United States Dep’t

of the Navy, 19 F.3d 1342, 1356 (11th Cir. 1994).

      Rather, Section 922(t)(3) provides a black-and-white, cut-and-dry,

straightforward legal standard, which looks only to the face of Alabama state law.

Such inquiry takes only a few lines of legal analysis, and it is indisputable that the

Alabama statute complies. Since 2016, ATF has admitted that the Alabama statute

meets the Section 922(t)(3) test, because it requires that a NICS background check

be run prior to the issuance of any CCP, and that an IAQ check be run for non-

                                    Page 35 of 37
      Case 5:20-cv-00632-LCB Document 22-1 Filed 11/16/20 Page 36 of 37




citizens. ATF concerns as to problems with how some local sheriffs may implement

that statute, and the agency’s attempts to stoke fear that a few potentially prohibited

persons might gain access to firearms, are irrelevant and should be ignored. In fact,

as noted above, the FBI’s 2020 audit revealed that all 20 audited sheriffs were now

running NICS checks, eroding the main basis for ATF’s 2019 Alabama PSA (failure

to use the NICS system). ATF000693.

       Plaintiffs ask that this Court declare that the Alabama statute, on its face,

qualifies as a NICS alternative under Section 922(t)(3), and that valid CCPs may be

used by Alabama firearms dealers as an alternative to a NICS background check.

Additionally, Plaintiffs ask this Court to declare ATF’s actions to the contrary

(including the 2019 Alabama PSA and the 2019 ATF letter to the Alabama Attorney

General) to be unlawful, and enjoin their enforcement, on the ground that they

exceed ATF’s statutory authority, because Section 922(t)(3) grants the agency no

authority at all.

                                 Respectfully submitted,

                              /s/ Reed Martz
                          BY: M. Reed Martz*
                              Freeland Martz, PLLC
                              302 Enterprise Dr., Ste A
                              Oxford, MS 38655
November 16, 2020             Phone: (662) 234-1711
                              reed@freelandmartz.com
                              Alabama Bar No. MAR160
                              *Counsel for Plaintiffs

                                     Page 36 of 37
      Case 5:20-cv-00632-LCB Document 22-1 Filed 11/16/20 Page 37 of 37




                          CERTIFICATE OF SERVICE

      On November 16, 2020, I certify that I electronically filed this document

with the Clerk of the Court through the ECF System, which will send notification

of such electronic filing to all counsel of record registered electronically.



                               /s/ Reed Martz
                           BY: M. Reed Martz*

Freeland Martz, PLLC
302 Enterprise Dr., Ste A
Oxford, MS 38655
Phone: (662) 234-1711
reed@freelandmartz.com
Alabama Bar No. MAR160
*Counsel for Plaintiffs




                                     Page 37 of 37
